Citation Nr: 0415993	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a right hip 
disorder. 

3.  Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant has been a member of the Army Reserve since 
1978.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for lumbar strain, for a right hip condition, and 
for a left shoulder condition.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required.


REMAND

The appellant has claimed that a lumbar sprain/strain of the 
lower back, the right hip, and the left shoulder were 
incurred on August 23, 1991, as a result of strenuous 
activity.  A sick slip dated August 23, 1991, notes "hurt 
back" and "LOD-yes."  Thus, a line of duty determination 
has been made.  An Army pay voucher and official orders 
reflect that the appellant performed ADT from August 17 to 
August 30, 1991.  Complaints of back, left shoulder, and 
right hip pain have recurred since that time.  

A DA (Department of the Army) Form 2173, Statement of Medical 
Examination and Duty Status, reflects that on April 29, 1995, 
the appellant experienced pain in the right hip and lower 
back after participating in a physical training (PT) test at 
Fort Jackson and that the injury was incurred in the line of 
duty.  Thus, another line of duty determination was made.  A 
July 1995 Moncrief physical therapy report reflects no change 
in right hip pain since an April APFT (annual physical 
fitness test). 

A September 1995 Moncrief Army Orthopedic Clinic report 
contains an assessment of lumbar spine degenerative joint 
disease and an assessment of right hip trochanteric bursitis.  
An October 1995 Moncrief Orthopedic Clinic report notes 
chronic low back pain with right radiculopathy since PT in 
1995.  X-rays of the hip showed no fracture or avascular 
necrosis.  A February 24, 1998, private report notes a flare-
up of back pain after performing PT over the weekend.  In 
September 1998, the appellant reported that she had 
originally injured her back in 1991 while doing sit-ups in 
the military.  Chronic low back pain was assessed.  In April 
2000, left sacroiliitis was assessed. 

The appellant has not been afforded a VA examination to 
determine the nature and etiology of any low back, right hip, 
and left shoulder disorders.  VA's duty to assist now 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A § 5103A(d) (West 2002).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and the implementing regulations 
are fully complied with and satisfied.  
The RO should inform the appellant to 
submit copies of all evidence in her 
possession pertinent to his claim, which 
have not been previously submitted.  
38 C.F.R. § 3.159(b)(1).

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
VA, military, and private medical records 
pertaining to treatment for the 
disability in issue not previously 
submitted.

3.  Thereafter, a VA examination by an 
orthopedist should be conducted to 
determine the nature, severity, and 
etiology of any disabilities involving 
the low back, left shoulder, and right 
hip.  The claims folder is to be made 
available to the examiner for review 
prior to the examination.  A detailed 
clinical history should be obtained.  In 
addition to x-rays, any other tests 
deemed necessary should be performed.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability diagnosed involving the low 
back, the left shoulder, and the right 
hip is related to the appellant's periods 
of active duty for training or any injury 
which occurred during inactive duty 
training. A complete rationale for any 
opinion expressed should be included in 
the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.  If the 
benefits sought remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



